DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of claims 8-16 in the reply filed on 9/27/2021 is acknowledged.
Claims 1-7 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2021.

Status of Claims
This Office Action is in response to the application filed on 9/27/2021. Claims 1 through 20 are presently pending and are presented for examination. 	

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because implied phrases such as “Disclosed is…” should be avoided.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Minor typographical error “…a handwheel potion or orientation sensor…” in [0020] should be updated to “…a handwheel portion or orientation sensor …”  
Incorrect grammatical tense “…only one controller or any plurality of controllers may be operated the handwheel actuator 130 and roadwheel actuator 142…” in [0026].  It appears that the correction should be updated to “…only one controller or any plurality of controllers may operate the handwheel actuator 130 and roadwheel actuator 142…”
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Incorrect phrasing “…a controller operable to, responsive to and a yaw rate associated with…” in claim 8, which appears to unnecessarily include the word “and”.  
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "reduce the difference”.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner will proceed to interpret the claim as “…the controller is further operable to receive instructions to operate the handwheel actuator based on the handwheel orientation offset value and the yaw rate value to reduce a difference between the handwheel orientation offset value and the yaw rate value.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyama (US-2018/0339727) in view of Wilson et al. (US-2020/0198397; hereinafter Wilson).
Regarding claim 8, Ueyama discloses a steer by wire system, the system comprising: 
a handwheel actuator (see Ueyama at least [0048] and Fig 1; electric assist motor 44); and 
a controller (see Ueyama at least [0067]) operable to, responsive to and a yaw rate associated with a rate of a change of a yaw position about a yaw axis … a predetermined yaw rate threshold (see Ueyama at least [0114] and [0119]-[0120] where power steering assist is Ueyama at least [0114] and [0122] where power steering assist is implemented upon lateral acceleration threshold conditions being met), operate the handwheel actuator such that a torque command to the handwheel actuator (see Ueyama at least [0070] where a required assist torque is applied to a steering shaft) based on a rack force observer (see Ueyama at least [0068] torque sensor) is a magnitude in an opposite direction to reduce a difference between a handwheel torque and a steady state resistance torque (see at least [0072] and Fig 3, where a required assist torque is zero when a steering torque is zero, and the required assist torque gradually increases along with the steering torque).
However, Ueyama does not explicitly disclose … being less than a predetermined yaw rate threshold … being less than a predetermined lateral acceleration threshold …
Wilson, in the same field of endeavor, teaches … being less than a predetermined yaw rate threshold (see Wilson at least [0030] where a controller determines if a yaw rate is within a minimum and maximum threshold, and if the conditions are not satisfied, control is implemented) … being less than a predetermined lateral acceleration threshold (see Wilson at least [0022]), operate …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller disclosed by Ueyama with an upper and lower threshold as taught by Wilson to provide a corrective action in response to conditions not being met, according to a threshold (see Wilson at least [0030]).
Regarding claim 9, Ueyama in view of Wilson teach the steer by wire system of claim 8, wherein the controller is further operable to operate the handwheel actuator when a handwheel orientation defined by an angular position of a handwheel having a handwheel orientation offset Ueyama at least [0080] and [0078] where an assist torque Ta1 begins after a steering wheel is operated and a steering angle increases) with respect to a predetermined handwheel zero value less than a predetermined handwheel orientation threshold (see Ueyama at least [0087]-[0088] where electrical assist motor 44 begins providing an assist torque immediately after the steering wheel is operated, thus indicating activation of the actuator prior to a threshold value).
Regarding claim 10, Ueyama in view of Wilson teach the steer by wire system of claim 9, wherein the handwheel torque is derived from a roadwheel actuation based on the handwheel orientation offset value on the handwheel orientation and the predetermined handwheel zero value (see Ueyama at least [0070] and [0074] where a required assist torque is calculated based on the torque input to the handwheel and the torque required to drive the roadwheels, the angle of the handwheel being from a “zero” position).
Regarding claim 11, Ueyama in view of Wilson teach the steer by wire system of claim 9, wherein the handwheel torque is equal to the steady state resistance torque when the predetermined handwheel zero value corresponds to the substantially straight desired direction of travel (see Ueyama at least [0066], [0072], and Fig 3 which describes a zero handwheel torque when the direction of travel is substantially straight).
Regarding claim 13, Ueyama in view of Wilson teach the steer by wire system of claim 9, wherein the controller is further operable to receive the handwheel orientation and the yaw rate (see Ueyama at least [0119]).
Regarding claim 14, Ueyama in view of Wilson teach the steer by wire system of claim 9, wherein the controller is further operable to receive instructions to operate the handwheel Ueyama at least [0070] and [0088]).
Regarding claim 15, Ueyama in view of Wilson teach the steer by wire system of claim 9, wherein the handwheel actuator is a handwheel electric motor configured to apply the handwheel torque to the handwheel (see Ueyama at least [0048] and [0088]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ueyama in view of Wilson as applied to claim 11 above, and further in view of Champagne et al. (US-2014/0324294; hereinafter Champagne).
Regarding claim 12, Ueyama in view of Wilson teach the steer by wire system of claim 11.  However, neither Ueyama nor Wilson teach the substantially straight desired direction of travel is defined by a predetermined deadband threshold.
Champagne, in the same field of endeavor, teaches the substantially straight desired direction of travel is defined by a predetermined deadband threshold (see Champagne at least [0023] where “…near or at the center position…” indicates that “substantially straight” is defined as being at the “zero” location with an amount of allowable offset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Ueyama and Wilson with a predetermined deadband threshold indicative of substantially straight travel as taught by Champagne to allow controls to take place when a driver intends to steer a vehicle in a straight direction.  Without a deadband threshold, a driver would have to angle the steering wheel exactly at the neutral position to steer the vehicle, which is highly unlikely (see at least [0023]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ueyama in view of Wilson as applied to claim 9 above, and further in view of Menjak et al. (US-2003/0146037; hereinafter Menjak).
Regarding claim 16, Ueyama in view of Wilson teach the steer by wire system of claim 9.  However, neither Ueyama nor Wilson teach the predetermined handwheel orientation threshold is based on a vehicle speed.
Menjak, in the same field of endeavor, teaches the predetermined handwheel orientation threshold is based on a vehicle speed (see Menjak at least [0028], where steering wheel control is limited at higher speeds by a variable stopper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Ueyama and Wilson with a variable stopper such as taught by Menjak to provide a more refined control between a handwheel and roadwheel since vehicle responses are different between higher and lower speeds (see at least [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/9/2021